Mr. Justice Robb,
dissenting in part:
I regret that I am unable to concur in that part of the opinion of the court to the effect that no violation of the law fixing the standard of illuminating power and purity of illuminating gas supplied by any company in this District can take place until after notice to such company of its default, when, quoting from the opinion, “the penalty immediately begins to run, and, if die defect be permitted to extend for the full period of a *474day, liability for one penalty will attach, and the company will be liable for a similar penalty for each succeeding day during which it permits the default to continue.” In other words, before the company can be subject to any penalty for failing to comply with the law, its default must continue “for the full period of a day” after notice. If the default terminates within that period, no liability whatever attaches. The company may again default the following day, and if, after another notice, it complies with the law within a day from such notice, it can escape the prescribed penalty. It thus appears that under the court’s ruling there may be a wilful default every other day without any penalty attaching. It is apparent, I think, that such a ruling goes far towards the emasculation of the statute, and the defeat of its apparent purpose to insure to the people of this District illuminating gas of a prescribed standard of purity and power. It is evident that such a result ought not to obtain unless the language of the statute clearly demands it. I do not think it does.
The first part of sec. 3 of said act of June 6th, 1896 (29 Stat. at L. 251, chap. 335), prescribes the standard of purity and illuminating power of gas to be furnished by public-service corporations. The section then continues that when “at any one time gas so supplied shall be of less illuminating power than the prescribed standard, that fact shall be reported by the inspector to the company, “who shall be subject to a penalty of. one hundred dollars, to be recovered before the proper tribunal,, and paid into the treasury of the District of Columbia, aforesaid, for each and every day during which such violation shall continue” (italics mine). This is not all the section, however. The language just quoted is immediately followed by this provision: “If it shall appear that such deviation from the above-named standards could not have been prevented by ordinary care and prudence, but was occasioned by some unavoidable causes, then the said penalty shall not be enforced.”
Under the provisions of the act of June 23d, 1874 (18 Stat. at L. 277, chap. 480), still in force, the gas company may he represented upon each occasion of the testing of gas by the *475inspector or his assistant, and under sec. 5. of said act a record is required to be kept of such inspections, and a copy furnished the company the following day.
At common law a continuous offense could not be divided into parts. Ward v. Washington, 4 Cranch, C. C. 232, Fed. Cas. No. 37,163; Missouri ex rel. Barton County v. Kansas City, Ft. S. & G. R. Co. 32 Fed. 722; Crepps v. Durden, Cowp. pt. 2, p. 640. It is apparent, therefore, it seems to me, that the purpose of Congress in adopting the peculiar phraseology of the penalty section under consideration was to avoid the common-law rule and make a gas company liable to a penalty for “each and every day” it wilfully or negligently fails to furnish gas of the required standard. Had the section stopped with the word “dollars,” there could be no question as to its proper interpretation. The words, therefore, which the court finds controlling, are “for each and every day during which such violation shall continue.” To my mind “shall continue,” as here used, implies the prolongation, and not the beginning, of the offense. If the statute is read, “shall be subject to a fine for each and every day over which such violation shall extend,” all possible ambiguity is removed. Having in mind the purpose of the statute, the provision giving the company the privilege of representation when tests are made, and the provision allowing the company to explain away any deviation from the prescribed standard, the conclusion is almost irresistible that such should be its reading. The court has held, and properly, that under the statute a continuous test is neither possible nor necessary. This ruling gives proper effect to the words “at any one time” which occur in this penalty paragraph.
When, therefore, a statutory test is made, a default found to exist, notice thereof given, prima facie an offense is established, and for “each and every day” that “such violation” continues, a now penalty attaches. This reading of the statute does not do violence to any of its provisions, is in harmony with the intent of Congress in its enactment, and does not result in injustice. The requirement that notice shall be given the company that default has occurred should be read in connection *476with, tbe proviso allowing tbe company to explain away such default. Manifestly, such a proviso would bave been of little avail to the company unless its attention was seasonably directed to the conditions found to exist by the inspector.
• I think it clear that Congress intended that a penalty should attach for each and every wilful or negligent failure on the part of any gas company to maintain the prescribed standard of purity and illuminating power of gas furnished the people of this District. It is for the jury to say, in a given case, whether such departure from standard was occasioned by some unavoidable cause, or was the result of carelessness or design. With great deference I submit that the interpretation given the statute in the opinion of the court defeats its appai*ent purpose.